DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 January 2021 has been entered.

Response to Amendment
 Claims 1-2, 15, 21, 23, 24, and 26-27 have been amended. Claims 34-45 have been newly added. Claims 1-3, 6-21, 23-24 and 26-45 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 January 2021, with respect to the rejection of claim 1 under 35 USC 103 (Remarks, p. 12/41, “Even if” through p. 13/41, line 6) have been fully considered and are persuasive.  The rejections of claims 1, 21, 23, and 26 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 27 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,731,082 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ajay A. Jagtiani on 27 January 2021.
The application has been amended as follows: 
Claim 1
Lines 6-7: “and through the outlet of the vertical material press body, wherein the airstream captures and feeds a supply material into the vertical material press body generally in”
Line 12: “a drive system configured to drive and control the plurality of augers; and”
Claim 9
Line 2: “two press augers, wherein each auger has metal flights, and wherein one is a right hand flight and one”
Claim 15
Line 1: “The apparatus of claim 1, further comprising:”
Claim 16
Line 1: “The apparatus of claim 1, further comprising:”
<<Cancel Claim 17>>
Claim 20
Line 1: “The apparatus of claim 1, further comprising:”
Claim 21
Lines 6-7: “and through the outlet of the vertical material press body, wherein the airstream captures and feeds a supply material into the vertical material press body”
Line 12: “a drive system configured to drive and control the plurality of augers; and”
Claim 23
Lines 5-6: “through the air outlet of the vertical material press body, wherein the airstream captures and feeds a supply material into the vertical material press body generally in”
Lines 12-14: “a drive system configured to drive and control the plurality of augers,
wherein the vertical material press body comprises an outlet tapered body that is arranged in the second direction.”
Claim 24
Line 2: “augers are configured to scrape or wipe the screen as they rotate, thereby allowing air flow through”
Claim 26
Lines 6-8: “body, wherein the airstream captures and feeds a supply material into the vertical material press body generally in the first direction;
a screen configured in a fixed position and disposed at the air outlet of the vertical material”
Lines 13-15: “a drive system configured to drive and control the plurality of augers,
wherein the vertical material press body comprises an outlet tapered body that is arranged in the second direction,”
Claim 27
Line 2: “augers are configured to scrape or wipe the screen as they rotate, thereby allowing air flow through”
Claim 40
Line 1: “The apparatus of claim 21, wherein the air outlet of the vertical material press”
Claim 42
Line 1: “The apparatus of claim 23, wherein the air outlet of the vertical material press”
Claim 44
Line 1: “The apparatus of claim 26, wherein the air outlet of the vertical material press”

Allowable Subject Matter
Claims 1-3, 6-21, 23-24 and 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3, 6-21, 23-24 and 26-45. The concept of a material handling apparatus comprising 
a vertical material press body having an inlet and an outlet configured at a first direction away from the inlet;
a power source configured to generate an airstream into the inlet of the vertical material press body in the first direction towards and through the air outlet of the vertical material press body, wherein the airstream captures and feeds a supply material into the vertical material press body generally in the first direction; a screen configured in a fixed position and disposed at the outlet of the vertical material press body; and a plurality of press augers for capturing and manipulating the supply material into the material handling apparatus in a second direction is considered to define patentable subject matter over the prior art.
The invention provides an apparatus for feeding plastic bags having a low non-compressed weight so that an air lock can be achieved for their conversion into refined fuel products ([0007]-[0009]).
It is noted that “generally” is interpreted as an equivalent term to “substantially” and in view of the configuration provided by Fig. 4. 
The closest prior art is regarded to be Fowler (US 9,052,109 B1), which discloses a pyrolytic gas processor for tire conversion (i.e. a material handling apparatus) (col. 1, lines 6-7) comprising (Figs. 7A-7D) a storage hopper 721 (i.e. a vertical material press body) having a slide gate airlock 723 (i.e. an inlet) (col. 13, lines 32-33) and force augers 734a and 734b (i.e. a plurality of press augers) (col. 14, lines 3-9). Fowler uses an enclosed drag conveyor 733 (col. 13, line 31) to deliver a feed to the storage hopper/press body, and offers no suggestion that the drag conveyor may be replaced by a power source that generates an airstream. Air feeders were known. Bayer (DE10201869A1) (both the reference and the translation were presented as a foreign reference and as non-patent literature, respectively, on 5 November 2019) discloses a material supply apparatus (Fig.; [0001]) comprising a screw housing 2 and two screw conveyors 4 ([0013], [0019]) that are fed by a blower 9 (i.e. a power source for generating an airstream) for forced delivery of material by air flow ([0016], [0020]) through a downpipe 1 (i.e. an inlet) ([0013]), with air exiting at an outlet (at “Luft” near 9 in the figure). However, the screw conveyors are disposed horizontally, and it would not have been readily apparent to the skilled practitioner how or why the drag conveyor of Fowler should be replaced with a blower feed as in Bayer, noting the rearrangement and reconfiguration that would have been needed to provide a generally horizontal air stream feeding a vertical press body. Bodie et al. (US 2008/0038071 A1) discloses a pneumatic conveyor using an air stream ([0002]) in which an auger discharge conveyor 9 having an intake opening 11 is divided into a first portion 11A connected to a channel 37 (i.e. an inlet) that accepts an airstream AS carrying particles and a second portion 11B connected to a vacuum port 111 (i.e. an outlet) (Figs. 1-4). However, Bodie is directed toward a screw conveyor in the art of seed conveyance ([0004]) and not a press body, the auger is not disposed vertically, and it would not have been obvious how to modify Fowler to replace the drag conveyor with the pneumatic conveyor. Klamishevich (SU509433A1) (both the reference and the translation were presented as a foreign reference and as non-patent literature, respectively, on 29 April 2019) discloses a feeder for recycling polymeric waste (Fig. 1; p. 2/2, para. “The resulting”) comprising a separator 4 and a melting cylinder 1 (i.e. a material press body) (p. 1/2, para. “The wheel” and “In this case”; p. 2/2, para. “The resulting) having an intake pipeline 13 (an inlet), a removal pipeline 14 (i.e. an outlet) (p. 1/2, para. “The wheel”), and a centrifugal fan with a wheel 5 (i.e. a power source for generating an airstream) (p. 1/2, para. “The wheel”) that creates a vacuum to suck in waste material into the separator and melting cylinder (p. 1/2, para. “In this case”). However, it would not have been obvious to modify Fowler to provide such a feed, and Klamishevich is not readily modifiable to provide a fixed screen since its screen is a perforated disk that rotates as part of the centrifugal fan. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772